Citation Nr: 1739649	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma (to include spleen removal) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 RO decision that in pertinent part, denied service connection for Non-Hodgkin's lymphoma (spleen removal). 

A hearing was held in April 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in April 2017. As the Veteran has waived initial RO review of this evidence, the Board will consider it. 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for non-Hodgkin's lymphoma to include removal of the spleen, claimed as due to exposure to Agent Orange (an herbicide agent) in service. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including non-Hodgkin's lymphoma, may be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. §§ 3.307 (d), 3.309(e) (2016). Moreover, service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma after service warrants service connection. 38 C.F.R. § 3.313(b). 

VA medical records reflect that in 2008 the Veteran was diagnosed with Splenic Marginal Zone Lymphoma (SMZL), and underwent a splenectomy in April 2008. In a report of a March 2014 VA Compensation and Pension (C&P) Agent Orange protocol examination, the examiner, a nurse practitioner, indicated that the Veteran's non-Hodgkin's lymphoma - splenic marginal zone lymphoma, had been in remission since the splenectomy.

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2016). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id., 38 C.F.R. § 3.313(a).

Over the years, the Veteran has made various conflicting statements about where he was exposed to Agent Orange/herbicide agents, and whether or not he set foot in the Republic of Vietnam during the Vietnam era. For example, in a February 1992 private medical record, the Veteran reported that he was exposed to Agent Orange in the Republic of Vietnam for 15 months. The diagnostic assessment was Agent Orange exposure, and questionable porphyria.

More recently, in a March 2014 C&P Agent Orange protocol examination, the Veteran reported that he was exposed to Agent Orange in Thailand at U-Tapao Air Force Base from January 1967 through December 1967. He said he was also in Vietnam, including Saigon and Cam Ranh Bay from July 1967 through August 1967 as a personnel records officer. He stated that he was not involved in handling or spraying Agent Orange, and was not sure if he was directly sprayed with Agent Orange or was in recently sprayed areas. 

In a subsequent March 2014 written statement, the Veteran said he was assigned to the 4258th Strategic Air Wing at "Utapau" Air Base in Sattahip, Thailand with temporary duty (TDY) to Tan Son Nhut, Vietnam in September 1967 and December 1967 for about two weeks at a time, and his primary jobs were working with records, unloading bombs while the airplanes were on the flight line, and cleaning large and small equipment on the flight line.

Service personnel records reflect that the Veteran served in the U.S. Air Force as a personnel specialist, and that he was stationed at U-Tapao RTAFB from January to December 1967, during which time he was a duty status clerk, and also a machine accounting specialist. At this time he was assigned to the 4258th Strategic Wing, Strategic Air Command (SAC). 

With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M-21, states that if a Veteran served in the Air Force at several Royal Thai Air Force Bases (RTAFBs), including U-Tapao, during the Vietnam Era as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded. M21-1, IV.ii.1.H.5.a. If not, the AOJ is directed to ask the Veteran for the approximate dates, location, and nature of his alleged exposure. If the Veteran timely responds within 30 days and provides sufficient information, a request must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of claimed exposure to herbicides. M21-1, IV.ii.1.H.5.b.7.

In this case, in a January 2015 memorandum, the AOJ issued a formal finding of a lack of information required to corroborate exposure to Agent Orange while stationed in Thailand at U-Tapao RTAFB. The AOJ noted that the Veteran did not respond to its December 2014 letter requesting information from the Veteran regarding his claimed herbicide exposure, and therefore did not attempt to verify his assertions by contacting the JSRRC.


Since then, in a March 2015 statement, the Veteran said that during service, his base of operations was 4258 Strategic Wing at U-Tapao Air Base in Southern Thailand from January 1967 thru December 1967, and that although his duty title was Personnel Specialist, he also performed other duties, including working on the flight line cleaning equipment, and helping to unload bombs from cargo ships in the Gulf.  He asserted that he was exposed to wind-blown herbicides at U-Tapao. He noted that the lodging and mess facilities were open, screened tents that provided ample opportunity for the wind to blow the herbicide inside. 

In a January 2016 statement, the Veteran said that he did not know why there was no record of his TDY to Vietnam, and asserted that he went to Tan Son Nhut, Vietnam for training, with PACAF (U.S. Pacific Air Forces) personnel.

At his April 2017 Board hearing, the Veteran reiterated some of his contentions, and testified that during service, he was stationed at U-Tapao Air Base in Thailand from January 1967 to December 1967, and he performed additional duties in addition to his job of personnel specialist in his first six months at that base. He said he cleaned equipment on the flight line, unloaded bombs from ships in the Gulf of Siam, and drove other soldiers in a truck around the base. He said that his living quarters on the base were less than a 100 yards from the perimeter. When asked about his statements regarding a TDY to Vietnam in 1967, the Veteran declined to discuss the matter.

The Board finds that additional development must be done with regard to the Veteran's claimed service in Vietnam and his claimed exposure to herbicide agents at U-Tapao RTAFB. Subsequent to the January 2015 formal finding by the RO, the Veteran has provided additional information and testimony as to his frequent presence near the perimeter of U-Tapao RTAFB. On remand, the AOJ should attempt to verify such assertions by contacting the JSRRC.

In light of the Veteran's assertions of TDY duty at Tan Son Nhut Air Base (near Saigon, Vietnam), along with members of the PACAF, the AOJ should undertake additional development to obtain any available TDY orders, flight manifests, or unit records which may document such service. The Veteran should be asked to provide clarifying information regarding the dates of such TDY. He has previously stated that this occurred in July 1967 through August 1967, but has also said he was there in September 1967 and December 1967 for about two weeks at a time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to specify the approximate dates of his alleged periods of TDY to the Republic of Vietnam during service.

2. Next, attempt to verify any periods of service in the Republic of Vietnam. In this regard, attempt to obtain any available TDY orders, flight manifests, or unit records which may document such service. He has stated that he traveled to Tan Son Nhut Air Base on TDY with members of PACAF.

Service personnel records show that the Veteran was stationed at U-Tapao RTAFB from January to December 1967, while assigned to the 4258th Strategic Wing (SAC). 

3. Attempt to verify the Veteran's claimed in-service herbicide exposure in Thailand to include consideration of the Veteran's statements, in accordance with VA Manual provisions. All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so documented for the record.

4. After undertaking the development above, the Veteran's claim should be readjudicated. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




